The defendant’s contention that the trial court erred in allowing a police officer to testify that he arrested the defendant after a conversation with the victim (see, People v Holt, 67 NY2d 819, 821; see also, People v DuBois, 137 AD2d 706) is unpreserved for appellate review (see, CPL 470.05 [2]). In any event, any error was harmless in view of the overwhelming evidence of the defendant’s guilt, including the strong identification testimony by the victim and an eyewitness who was acquainted with the defendant (see, People v Mobley, 56 NY2d 584; People v Crimmins, 36 NY2d 230). Balletta, J. P., Rosenblatt, Miller and Ritter, JJ., concur.